UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-1/A Amendment No. 5 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CONTINENTAL ALLOY WHEEL CORPORATION (Exact name of Registrant as specified in its charter) Nevada N/A 27-4510216 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 6770 – Blank Checks (Standard Industrial (Central Index Key) Classification) c/o Befumo & Schaeffer, PLLC 1treet, NW, Suite 300 Washington, DC 20006 (Address of principal executive offices, including zip code) (202) 973-0186 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) With a copy to: Befumo & Schaeffer, PLLC 1treet, NW, Suite 300 Washington, DC 20006 Phone: (202) 973-0186 Fax: (202) 478-2900 Approximate Date of Commencement of Proposed Sale to Public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x 1 If this Form is filed to register additional securities for an offering pursuant to Rule 462 (b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Companyx (Do not check if a smaller reporting company) Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Common Stock offered by the Company TOTAL (1) This is an initial offering of securities by the Registrant and no current trading market exists for our common stock. The Offering price of the common stock offered hereunder has been arbitrarily determined by the Company and bears no relationship to any objective criterion of value. The price does not bear any relationship to the assets, book value, historical earnings or net worth of the Company. In determining the Offering Price, the Company considered such factors as the prospects, if any, of similar companies, the previous experience of management, the Company’s anticipated results of operations, the present financial resources of the Company, and the likelihood of acceptance of this Offering. (2) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(o). If the maximum aggregate offering price increases prior to the effective date of this registration statement, the Registrant will file a pre-effective amendment to increase the maximum dollar value being registered and pay an additional filing fee. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 PROSPECTUS Continental Alloy Wheel Corporation Minimum 1,500,000 – Maximum 2,500,000 Shares of Common Stock / $0.01 per share Continental Alloy Wheel Corporation is offering, up to 2,500,000 shares of its common stock at a price of $0.01 per share. The shares shall be sold directly through the best efforts of Andrew J. Befumo, our sole officer and director who is an underwriter in this Offering. Mr. Befumo must sell the minimum number of securities offered (1,500,000 shares) if any are sold. Mr. Befumo is required to use only his best efforts to sell the maximum number of securities offered (2,500,000 shares). The Company is conducting a “Blank Check” offering subject to Rule 419 of the Securities Exchange Act of 1933. All subscription funds and the securities to be issued to investors (the “Deposited Funds” and “Deposited Securities,” respectively), will be deposited into a separate bank account established by Underhill Securities Corp., a registered broker/dealer maintaining net capital equal to or exceeding $25,000, in which Underhill Securities Corp. acts as trustee for persons having the beneficial interests in the account. All Deposited Funds and Deposited Securities will be held for the sole benefit of the purchasers, and the books and records of Underhill Securities Corp. will indicate the name, address and interest of each person for whom the account is held. While held in the trust account, the Deposited Securities may not be traded or transferred.Except for an amount up to 10% of the Deposited Funds otherwise releasable under Rule 419, the Deposited Funds and the Deposited Securities may not be released until an acquisition meeting certain specified criteria has been consummated and 80% of investors reconfirm their investment in accordance with the procedures ser forth in Rule 419. Pursuant to these procedures, a new prospectus, which describes an acquisition candidate and its business and includes audited financial statements, will be delivered to all investors. The Company must return the pro rata portion of the Deposited Funds to any investor who does not elect to remain an investor. Unless 80% of investors elect to remain investors, all investors will be entitled to the return of a pro rata portion of the Deposited Funds (minus up to 10% which may be release to the registrant under Rule 419) and none of the Deposited Securities will be issued to investors. In the event an acquisition is not consummated within 18 months of the effective date of this prospectus, the Deposited Funds will be returned on a pro rata basis to all investors. If the minimum offering is not achieved within 180 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees.Subscriber funds shall be held in a non-interest bearing account wherein neither the Company nor any subscriber will receive interest no matter how long subscriber funds might be held. The Offering may terminate (i) at any time following the sale of at least the offering minimum of 1,500,000 shares; or (ii) upon the sale of the offering maximum of 2,500,000 shares. Under no circumstance shall this offering terminate any later than 180 days after the effective date of this Prospectus. The proceeds from the sale of the shares in this Offering will be payable to Underhill Securities Corp Until 90 days after the date funds and securities are released from the trust account pursuant to Rule 419, all dealers effecting transactions in the registered securities, whether or not participating in this distribution, may be required to deliver a prospectus. Prior to this Offering, there has been no public market for our common stock. The securities offered are not listed on any national securities exchange or the Nasdaq Stock Market. We are a development stage company, which currently has no operations and has not generated any revenue. Therefore, any investment involves a high degree of risk. The Company plans to have its stock quoted on the OTCBB. In order to be quoted on the OTCBB, an authorized market maker must file a Form 211 application on our behalf in order to make a market for our common stock.There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operated the OTCBB, nor can there by any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE THE SECTION ENTITLED “RISK FACTORS” HEREIN ON . Offering Price Expenses Proceeds to Company Per Share $ $ $ Minimum $ $ $ Maximum $ $ $ This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is February 3, 2012 The information in this document is not complete and may be changed. The Company may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities, and the Company is not soliciting an offer to buy these securities, in any state or other jurisdiction where the offer or sale is not permitted. 3 Table of Contents Summary Information 5 Risk Factors 9 Use of Proceeds 16 Determination of Offering Price 17 Dilution 17 Plan of Distribution 18 Description of Securities to be Registered 21 Interest of Named Experts and Counsel 23 Information With Respect to the Registrant 23 Market price and Dividends on the Issuer’s Common Stock 26 Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 31 Directors, Executive Officers, Promoters and Control Persons 31 Executive Compensation 32 Security Ownership of Certain Beneficial Owners and Management 33 Certain Relationships and Related Transactions 33 Reports to Security Holders 34 Disclosure of Commission Position on Indemnification 34 Financial Statements 35 Other Expenses of Issuance and Distribution 58 Indemnification of Directors and Officers 58 Recent Sales of Unregistered Securities 59 Exhibits and Financial Statement Schedules 59 Undertakings 60 Until 90 days after the date funds and securities are released from the trust account pursuant to Rule 419, all dealers effecting transactions in the registered securities, whether or not participating in this distribution, may be required to deliver a prospectus. 4 SUMMARY INFORMATION AND RISK FACTORS PROSPECTUS SUMMARY The following summary is qualified in its entirety by detailed information appearing elsewhere in this Prospectus (“Prospectus”). Each prospective investor is urged to read this Prospectus, and the attached Exhibits, in their entirety. QUOTATION ON OTCBB The Company plans to have its stock quoted on the OTCBB. In order to be quoted on the OTCBB, an authorized market maker must file a Form 211 application on our behalf in order to make a market for our common stock.There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there by any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. THE COMPANY Business Overview We were incorporated in the State of Nevada on December 28, 2010 by Andrew J. Befumo, the initial director, for the purpose of creating a corporation that could be used to consummate a merger or acquisition. Mr. Befumo serves as President, Secretary, Treasurer and Director, and currently owns 100% of the Company’s outstanding common shares.Following the Company’s formation, Mr. Befumo determined next to proceed with filing a Form S-1.The Company has been in the developmental stage since inception and has no operations to date. Other than issuing shares to its original shareholder, the Company never commenced any operational activities. Our auditor has expressed substantial doubt about the company’s ability to continue as a going concern. As of February 3, 2012, the Company has $542 in cash on hand. The Company’s net loss for the period of December 28, 2010 (inception) to September 30, 2011 was $(4,257). Mr. Befumo, the President and Director, elected to commence implementation of our principal business purpose, described below under “Plan of Operation.” As such, we can be defined as a “shell” company, whose sole purpose at this time is to locate and consummate a merger or acquisition with a private entity. The Company will utilize word of mouth to locate a merger or acquisition candidate. The Company must consummate a merger or acquisitionwithin 18 months of the effectiveness of this registration or refund investors funds as described herein. It is anticipated that the most likely consideration for such merger or acquisition will be in common stock of the Company. The proposed business activities described herein classify us as a “blank check” company. Management does not intend to undertake any efforts to cause a market to develop in the Company’s securities until such time as the Company has successfully implemented its business plan described herein. Accordingly, the current shareholder of the Company has executed and delivered a “lock-up” letter agreement, affirming his/her ownership in his/her respective shares of the Company’s common stock until such time as the Company has successfully consummated a merger or acquisition and the Company is no longer classified as a “blank check” company. In order to provide 5 further assurances that no trading will occur in the Company’s securities until a merger or acquisition has been consummated, the current shareholder has agreed to place his/her respective certificates in an escrow account until such time as a merger or acquisition has been successfully consummated. However, while we believe that the procedures established to preclude any sale of our securities prior to closing of a merger or acquisition will be sufficient, there can be no assurances that the procedures established herein will unequivocally limit any shareholder to sell their respective securities before such closing. The maximum offering proceeds may not be sufficient capital to acquire an operating business thus the Company may require future stock sales and/or possible debt. As of the date of this Prospectus, we have 10,000,000 shares of $0.001 par value common stock issued and outstanding, all of which are owned by our sole officer and director, Andrew Befumo. Our corporate offices are located at 1treet, NW, Suite 300, Washington, DC 20006, with a telephone number of (202) 973-0186.The Company currently shares office space with Befumo & Schaeffer, PLLC and Befumo & Schaeffer, PLLC provides the office space at no cost to the Company. Our fiscal year end is December 31. THE OFFERING We are offering, on a minimum-maximum basis, up to 2,500,000 shares of our common stock at a price of $0.01 per share. The proceeds from the sale of the shares in this Offering will be deposited promptly into a separate bank account established by Underhill Securities Corp., a broker/dealer registered under the Exchange Act maintaining net capital equal to or exceeding $25,000 (as calculated pursuant to Exchange Act Rule 15c3-1), in which Underhill Securities Corp. acts as trustee for persons having the beneficial interests in the account. The Offering may terminate (i) at any time following the sale of at least the offering minimum of 1,500,000 shares; or (ii) upon the sale of the offering maximum of 2,500,000 shares. Under no circumstance shall this offering terminate any later than 180 days after the effective date of this Prospectus. We are conducting a “Blank Check” offering subject to Rule 419. The gross offering proceeds, and all securities to be issued will be promptly deposited into a trust account (the “Deposited Funds” and “Deposited Securities,” respectively) governed by an agreement which contains certain terms and provisions specified by the rule. Under Rule 419, the Deposited Funds and Deposited Securities will be released by the trustee to the Company and to investors, respectively, only after the Company has met the following three conditions: First, the Company must execute an agreement for an acquisition(s) valued at at least 80% of the maximum offering proceeds; second, the Company must successfully complete a reconfirmation offering which is reconfirmed by at least 80% of the shares sold in the offering; and third, the acquisition(s) meeting the above criteria must be consummated.The Company has signed a Trust Agreement, which is filed with this registration statement as Exhibit 99.1(a), whereby Underhill Securities Corp. shall act as trustee.As trustee, Underhill Securities Corp. has established a separate bank account with Wells Fargo Bank in which all securities issued in connection with the Offering and the gross proceeds from the Offering shall be promptly deposited.Pursuant to the Trust Agreement, Underhill Securities Corp. shallact as trustee pursuant to Rule 419(b)(1)(i)(B). 6 The Trust Agreement defines Underhill Securities Corp.’s obligations with respect to the securities issued in connection with this Offering and the gross proceeds from the Offering. The net proceeds and securities issued in this offering are subject to release upon the earlier of (i) written notification by the Company of its completion of a merger or acquisition and reconfirmation offering confirmation as described herein; or (ii) 18 months after the effective date of this registration statement. See “Risk Factors” and “Plan of Operation.” Our president has paid to Underhill Securities Corp. a fee of $2,500 in connection with this Offering, and this amount will not be reimbursed to Mr. Befumo. DEPOSIT OF OFFERING PROCEEDS AND SECURITIES Rule 419 provides that all offering proceeds, after deduction of cash paid for underwriting commissions, underwriting expenses and dealer allowances, and amounts permitted to be released to the Company pursuant to paragraph (b)(2)(vi) of Rule 419, shall be deposited promptly into the trust account; provided, however, that no deduction may be made for underwriting commissions, underwriting expenses or dealer allowances payable to an affiliate of the registrant. In this Offering there will be no underwriting commissions, or dealer allowances, and no deductions will be made for any underwriting commissions, underwriting expenses or dealer allowances.No funds will be disbursed from the trust account for the payment of salaries or reimbursement of expenses incurred on the company’s behalf by the company’s officer and director. The Trust Agreement with Underhill Securities Corp. permits the Company to receive 10 percent of the offering proceeds after such a time as the offering is completed. See Risk Factor entitled UP TO 10% OF THE PROCEEDS FROM THE OFFERING MAY BE RELEASED TO THE COMPANY UPON COMPLETION OF THE OFFERING AND THEREFORE MAY NOT BE RETURNED TO INVESTORS. All securities issued in connection with the offering shall be deposited directly into the trust account promptly upon issuance. The identity of the purchaser of the securities shall be included on the stock certificates or other documents evidencing such securities. Securities held in the trust account are to remain as issued and deposited and shall be held for the sole benefit of the purchasers, who shall have voting rights with respect to securities held in their names. No transfer or other disposition of securities held in the trust account or any interest related to such securities shall be permitted other than by will or the laws of descent and distribution, or pursuant to a qualified domestic relations order as defined by the Internal Revenue Code of 1986 as amended (26 U.S.C. 1 et seq.), or Title 1 of the Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.), or the rules thereunder. All Deposited Funds and Deposited Securities will be held for the sole benefit of the purchasers, and the books and records of Underhill Securities Corp. will indicate the name, address and interest of each person for whom the account is held. POST-EFFECTIVE AMENDMENT Once an agreement governing the Company’s acquisition of a business valued at at least 80% of the maximum offering proceeds has been executed, the Company will update the registration statement with a post-effective amendment. The post-effective amendment shall contain information about: the proposed acquisition candidate and its business, including audited financial statements; the results of this offering; and the use of the funds disbursed from the trust account. The post-effective amendment shall also include the terms of the reconfirmation offering mandated by Rule 419.The reconfirmation offering must include certain prescribed conditions which must be satisfied before the Deposited Funds and Deposited Securities can be released from trust. 7 RECONFIRMATION OFFERING Within five business days after the effective date of the post-effective amendment the Reconfirmation Offering must commence, and the Company must send to each investor the prospectus contained in the post-effective amendment. Each investor will have no fewer than 20, and no more than 45, business days from the effective date of the post-effective amendment to notify the Company in writing that the investor elects to remain an investor.If the Company does not receive written notification from any investor within 45 business days following the effective date, the pro rata portion of the Deposited Funds held in the trust account on such investor’s behalf will be returned to the investor within five business days by first class mail or other equally prompt means. The acquisition will be consummated only if 80% of the shares sold in the offering reconfirm their investments.If a consummated acquisition has not occurred within 18 months from the date that the Securities and Exchange Commission deems the offering effective as indicated on the prospectus, the Deposited Funds shall be returned to all investors on a pro rata basis within five business days by first class mail or other equally prompt means. RELEASE OF DEPOSITED SECURITIES AND DEPOSITED FUNDS The trustee will hold the Deposited Funds and Deposited Securities as specified in the Trust Agreement until authorized to deliver such Deposited Funds and Deposited Securities as follows: The Deposited Funds and Deposited Securities may be released to the Company, and the investors, respectively, after the trustee has determined that: (1) The Company has executed an agreement for the acquisition of a business the value of which represents at least 80% of the maximum offering proceeds and has filed the required post-effective amendment, the post-effective amendment has been declared effective, the mandated reconfirmation offer having the conditions prescribed by Rule 419 has been completed, and the Company has satisfied all of the prescribed conditions of the reconfirmation offer (including that at least 80% of the shares sold in the offering must have voted in favor of reconfirmation); and (2) The acquisition of the business the value of which represents at least 80% of the maximum offering proceeds is consummated or (3) The Deposited Funds shall be returned to investors in the event that the trustee has determined that the minimum offering amount is not raised within 180 days (in which case the securities are returned to the company). The offering price of the common stock has been determined arbitrarily and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. The purchase of the common stock in this Offering involves a high degree of risk. The common stock offered in this Prospectus is for investment purposes only and currently no market for our common stock exists. Please refer to the sections entitled “Risk Factors” and “Dilution” before making an investment in this stock. 8 SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this Prospectus. Statements of operations data Dec. 28, 2010 (Inception) through
